UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7794



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KELVIN ANDRE SPOTTS,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CR-98-47; CA-00-6470)


Submitted:   February 12, 2004         Decided:     February 25, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin Andre Spotts, Appellant Pro Se. Ray McVeigh Shepard,
Special Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Kelvin Andre Spotts seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2255

(2000) and the district court’s order denying reconsideration.                 An

appeal may not be taken from the final order in a § 2255 proceeding

unless   a   circuit   justice    or   judge   issues      a    certificate    of

appealability.     28 U.S.C. § 2253(c)(1) (2000).              A certificate of

appealability will not issue for claims addressed by a district

court    absent   “a   substantial     showing    of    the      denial   of   a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S. 941 (2001).

We have independently reviewed the record and conclude that Spotts

has not made the requisite showing.

             Accordingly,    we    deny    Spotts      a       certificate     of

appealability and dismiss the appeal.          We deny Spotts’ motion for

transcripts, motion for expansion of certificate of appealability,

and motion requesting stay of proceedings.          We dispense with oral

argument because the facts and legal contentions are adequately


                                   - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -